Citation Nr: 0914545	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  03-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The Veteran is not blind or nearly blind or a patient in a 
nursing home; his disabilities do not render him so helpless 
as to need regular aid and attendance in the activities of 
daily living; he is not incapacitated physically or mentally 
such that he needs aid and attendance in order to protect him 
from the hazards or dangers of his daily environment; he is 
not bedridden or permanently housebound.  He does not have a 
disability rated 100 percent disabling.


CONCLUSION OF LAW

The criteria for special monthly pension by reason of being 
housebound or needing the aid and attendance of another have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 1541, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The Veteran served on active duty from May 1965 to May 1967.  
He is not service-connected for any disabilities.  He 
submitted a claim for entitlement to nonservice-connected 
disability pension benefits in August 2002.  He reported that 
he had not worked since May 2002.  He also stated that he was 
seeking aid and attendance (A&A) benefits.

The Veteran submitted an examination form, completed by a 
nurse practitioner in August 2002.  The report noted that the 
Veteran was not bedridden and did not require assistance for 
dressing or bathing.  He did require assistance to use the 
bathroom although such assistance was not specified.  He did 
not need assistance eating.  There was a "yes" answer to 
whether the Veteran required the aid and attendance of 
another person due to diagnosed disabilities.  The only 
medical conditions listed were left C5 radiculopathy with 
bilateral arm weakness and bilateral carpal tunnel syndrome 
(CTS).  

The RO granted the Veteran's claim for entitlement to 
nonservice-connected disability pension benefits in August 
2002.  He was denied entitlement to special monthly pension 
(SMP) of A&A or for being housebound.  

The Veteran disagreed with the denial of SMP in October 2002.  
He referred to the examination form submitted with his claim 
as evidence of his requiring A&A.  He said he needed to be in 
traction twice a day for 15 to 30 minutes and that it was 
extremely difficult to do this on his own.

In July 2003, the Veteran wrote to advise that he had had 
cataract surgery for his left eye.  He asked that this 
information be considered in reviewing his claim.  He 
perfected his appeal in July 2003.  He again referred to the 
examination report submitted with his claim and maintained 
that the report supported his need for A&A.

Associated with the claims folder are VA treatment records 
for the period from February 2003 to March 2004.  An entry 
from February 12, 2003, noted the presence of a cataract in 
the left eye.  The Veteran was found to have corrected 
distance visual acuity of 20/20 in the right eye and 20/50 in 
the left eye.  There were no defects of the visual field.  
The Veteran was scheduled for removal of the cataract.  
Another entry from February 20, 2003, noted that the Veteran 
was seen in the neurology clinic.  The entry reported he was 
employed as a mechanic.  The Veteran reported an improvement 
in his symptoms of CTS and that he had been doing physical 
therapy exercises for his neck.  The Veteran had cataract 
surgery in April 2003.  On examination in May 2003, he was 
found to have visual acuity of 20/40 in both eyes without 
correction.  There were no problems with his visual field 
reported.  An entry from December 2003 reported that the 
Veteran had 20/20 corrected vision in both eyes.

A review of the entries over the entire period shows that 
there is no support for a finding of the Veteran requiring 
aid or assistance for any activity of daily living, contrary 
to the report submitted with his claim.  

The RO sent the Veteran a VA Form 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability, based on the May 2003 outpatient entry 
noting the Veteran's employment as a mechanic.  The Veteran 
returned the form in April 2004.  He said that he was not 
sure why he was asked to complete the form.  He did report on 
the form that he had not worked since February 2002.

The RO wrote to the Veteran to clarify his employment status 
in September 2004.  The letter noted several discrepancies 
from the Veteran as to when he had last worked and he was 
asked to provide information on his employment.  He responded 
that same month and said that he had last worked in February 
2002.

The Veteran advised that he was in receipt of Social Security 
Administration (SSA) disability benefits in October 2006.  
Records from the SSA were received in November 2006.  The 
favorable SSA decision listed the Veteran's disabilities as 
chronic bilateral hand pain attributed to CTS, peripheral 
neuropathy, moderate spondylosis of the cervical spine, 
cervical radiculopathy, and traumatic partial amputation of 
the right little finger.  The Veteran was determined to be 
totally disabled as of February 2002.

Included in the SSA records was a private evaluation from B. 
W. Romeo, M.D., dated in September 2004, and VA treatment 
records for the period from September 2001 to April 2004.  
Dr. Romeo's examination was thorough and he provided a report 
of his findings of the different body groups.  He also 
provided a summary of the Veteran's medical conditions as 
chronic bilateral hand pain attributed to (what he said was 
undocumented and untreated) CTS, cervical radiculopathy by 
history, chronic hepatitis B by history, bilateral cataracts 
by history without significant visual impairment, and 
traumatic partial amputation of the right little finger 
without significant functional impairment.  In addition, Dr. 
Romeo listed his opinion as to the effect the several 
conditions had on the Veteran's employability.  He stated 
that the Veteran had no limit on his ability to stand, walk, 
or sit.  He also said the Veteran could, more than two-thirds 
of the time, constantly lift and carry 20 pounds.  He further 
stated that the Veteran was capable of performing some 27 
other activities, such as push/pull, kneeling, stooping, 
reaching overhead, driving automotive equipment or operating 
heavy machinery on a constant basis.  He did not list one 
activity that could be performed at less than a constant 
level.  He did not find the Veteran as unemployable.  

The VA records show that the Veteran was seen for complaints 
of numbness and pain in the left hand and left forearm in the 
emergency room in September 2001.  The assessment was 
probably CTS of the left hand.  The Veteran was seen again 
with complaints of left hand pain in April 2002.  He reported 
that the pain interfered with his work as a tire retreader.  
An electromyography (EMG)/nerve conduction velocity (NCV) 
study of May 2002 indicated there was evidence of 
polyneuropathy with superimposed CTS bilaterally.  There were 
also findings of chronic denervation in the left deltoid 
muscle that was compatible with a chronic left C5 
radiculopathy.  

The same nurse practioner that completed the Veteran's A&A 
form at the time of his claim for pension benefits also 
completed a VA outpatient entry on August 6, 2002.  The 
Veteran was noted to be a new patient.  The clinical entry 
contained no information regarding the Veteran having any 
difficulties in performing activities of daily living.  A 
physician's note from August 22, 2002, found no evidence of 
limitations.  The Veteran had a physical therapy consult in 
April 2004.  The physical therapist reported the veteran was 
independent in his various activities.  These including 
walking, standing, coordination, ability to transfer, use 
stairs, bed mobility.  He was instructed in a home course of 
therapy.

The Board remanded the case for additional development in 
August 2007.  The development sought included obtaining any 
outstanding treatment records, providing the Veteran with an 
examination, and the rating of all disabilities present.

Additional VA records for the period from October 2003 to 
July 2007 were obtained and associated with the claims 
folder.  The entries documented ongoing treatment for a 
number of medical conditions.  The Veteran was seen for a 
period of time with complaints involving his right shoulder.  
He was evaluated for, and placed on, a home therapy program 
because he was capable of performing all of his exercises at 
home.  The Veteran was seen in the mental hygiene clinic on 
February 20, 2007.  The entry noted that the Veteran's SSA 
disability payments had been terminated in September 2006.  
He now had an overpayment.  There was no explanation for why 
the benefits were terminated.  He was seen for residuals 
after being struck by a car on March 22, 2007.  Ultimately he 
was discharged home with no objective findings.  There were 
no entries to reflect that the Veteran was unable to care for 
himself, was bedridden, or required nursing home care.

The Veteran was afforded a VA eye examination in December 
2007.  The Veteran had corrected near and far vision in the 
right eye of 20/20.  He had the same in his left eye.  There 
was no visual field defect.  The diagnoses were pseudophakos, 
left, with posterior opacification, cataract of the right 
eye, and refractive error and presbyopia.

The Veteran was afforded several VA examinations in February 
2008 to assess his remaining medical conditions.  The 
diagnoses from the several examinations were reported as a 
summary of problems on the general medical examination 
report.  The Veteran was diagnosed with degenerative disc 
disease (DDD) of the cervical spine that resulted in C5 
radiculopathy with bilateral arm weakness.  The examiner said 
this diagnosis had a moderate impact on the veteran's ability 
to drive.  The Veteran was also diagnosed with hepatitis C.  
The hepatitis C was said to have no impact on daily 
activities and the condition was mild.  The Veteran was 
diagnosed with gastroesophageal reflux disease (GERD).  There 
were no affect on his daily activities and the condition was 
said to be mild.

Also diagnosed were residuals of a gunshot wound of the left 
thigh, resolved with residual pain, weakness and numbness.  
The examiner said the condition had a mild impact on chores, 
moderate impact on exercise, a severe impact on sports, and 
mild impact on traveling.  The amputation of the partial 
traumatic amputation of the right little finger, with 
degenerative joint disease (DJD) of the right hand, was said 
to have a mild effect on chores, bathing, dressing, and 
grooming.  The Veteran's bilateral CTS was said to have a 
moderate effect on chores, and a mild effect on feeding, 
bathing, dressing, toileting, and grooming.  The Veteran's 
diagnosis of high grade undersurface tear of the 
infraspinatus tendon of the right shoulder was said to cause 
a moderate impact on chores, exercise, and sports.  There was 
a mild impact on feeding, bathing, toileting, and grooming.  

The examiner's assessment of all of the Veteran's diagnosed 
conditions was that there was a moderate impact on the 
veteran.  

The examiner also provided an A&A examination.  The Veteran 
came to the examination on his own on public transportation.  
The Veteran was said to be able to walk without the 
assistance of another person for up to a few hundred yards.  
He used a cane to assist with ambulation.  He was 
unrestricted in the ability to leave his home.  The examiner 
reported that the Veteran's visual acuity was not as bad as 
5/200.  The examiner said that there was mild or moderate 
impairment of his upper extremity but the Veteran was able to 
feed, bathe, and use the toilet himself.  The Veteran 
reported that he needed intermittent assistance with donning 
shirts due to carpal tunnel syndrome and right shoulder pain.  
The examiner's assessment was that the Veteran had some 
difficulty with dressing and undressing or self grooming.  
There was no impairment that affected the ability to protect 
himself from the dangers of his daily environment.

The Board remanded the case again in July 2008.  Although the 
RO had examined the Veteran's several medical conditions; the 
RO had not independently rated each disability.  

Additional VA treatment records for the period from August 
2007 to September 2008 were associated with the claims 
folder.  The Veteran was evaluated for a possible inguinal 
hernia repair in October 2007.  He was noted to be able to 
walk up two flights of stairs without seeming to have cardiac 
symptoms.  The Veteran underwent his hernia repair in 
December 2007.  The follow-on clinical entries note that the 
Veteran was limited in his activities solely as a result of 
his surgery.  Such limitations were in movement and level of 
physical activity.  The limitation was not an inability 
perform activities of daily living.  Further, the Veteran was 
not bedridden or housebound as a result of his hernia 
surgery.  Finally, an entry from July 2008 noted that the 
Veteran was seen for complaints of left shoulder pain.  He 
had fallen while playing basketball with some children.

The RO issued a rating decision that assessed the Veteran's 
disabilities in October 2008.  The following disabilities, 
and their respective disability ratings, were listed.  Left 
C5 radiculopathy with bilateral arm weakness, rated as 60 
percent disabling; residuals of a tear of the infraspinatus 
tendon of the right shoulder, evaluated as 20 percent 
disabling; degenerative disc disease of the cervical spine, 
rated as 10 percent disabling; bilateral carpal tunnel 
syndrome, rated as 10 percent disabling; and residuals of a 
gunshot wound of the right thigh, evaluated as 10 percent 
disabling.  There were additional disabilities of partial 
amputation of the distal phalanx of the right little finger, 
residuals of a left shoulder contusion, loss of vision, 
hepatitis C, GERD and status post left inguinal hernia repair 
all of which were rated at the noncompensable level.

II. Analysis

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2008).  In general, "Need for aid and 
attendance" is defined as being a patient in a nursing home 
or blind, or so nearly blind or significantly disabled as to 
need or require the regular aid and attendance of another 
person.  See 38 U.S.C.A. § 1502(b) (West Supp 2008); see also 
38 C.F.R. §§ 3.351(b), 38 C.F.R. § 3.352(a) (2008).  Blind, 
or so nearly blind, is defined as corrected visual acuity of 
5/200 or less in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.  38 C.F.R. § 3.351(c).  

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of 
prosthetic or orthopedic appliances without aid; inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which 
through its essential character actually requires that the 
claimant remain in bed.  It does not require that all of the 
above disabling conditions be found to exist before a 
favorable rating may be made.  The particular personal 
functions which a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2008).

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) (West 2002) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (Rating Schedule) (not 
including ratings based upon unemployability under § 4.17 of 
this chapter):  (1) has additional disability or disabilities 
independently ratable as 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.351(d) 
(2008). 

The evidence of record does not show that the Veteran is, or 
ever was, a patient in a nursing home or that he is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.  Further, the medical 
evidence does not establish, nor does the Veteran contend, 
that he is bedridden, or unable to dress or undress himself, 
or keep himself ordinarily clean and presentable, or feed 
himself, or attend to the wants of nature, or to protect 
himself from the dangers incident to his daily environment.

The many VA outpatient entries, dating from the date of the 
claim in August 2002, demonstrate that the Veteran is, and 
was, independent, able to get around on his own, and did not 
require the assistance of anyone in his activities of daily 
living.  The SSA examination by Dr. Romeo also clearly 
demonstrates the Veteran to not require A&A as defined by the 
regulations, and that he was not housebound at any time.  

The later VA treatment records document a significant number 
of outpatient and emergency room visits for the Veteran.  The 
contents of the many entries also well document that he does 
not satisfy the criteria to be considered in need of A&A.  
The VA examination reports from 2007 and 2008 also well 
document the Veteran's several disabilities and demonstrate 
that they are not of such a level as to qualify the Veteran 
for A&A or housebound benefits.

The examination form presented with the Veteran's claim was 
signed by a VA nurse practioner.  A contemporaneous VA 
clinical entry by that nurse practioner noted that the 
Veteran was a new patient at that time.  There was no medical 
history listed and no finding of his requiring assistance in 
the VA clinical record signed by the nurse practioner.  
Further, entries from the same period by others, to include 
physicians, denote no conditions of the Veteran that would 
require any assistance from others.  The report submitted 
with the Veteran's claim stands alone, with no explanation of 
the "yes" answers.  There is no medical evidence of record 
apart from that report that provides support for his claim.  
The report, when considered with the significant quantity of 
other medical evidence of record that is contrary to the 
report, is of little probative value.

The August 2002 report is outweighed by the recent VA 
examination reports from December 2007 and February 2008 as 
the examiners conducted thorough evaluations and provided 
detailed findings and assessments.  It was specifically noted 
therein that the effects of the various conditions upon the 
Veteran's functioning were moderate in nature, that he was 
able to leave his home without restrictions, that he was able 
to walk with a cane for short distances, and able to feed, 
bathe and use the toilet by himself.  While he was noted to 
have some difficulty with dressing and undressing as well as 
self grooming, the Veteran reported that he was able to take 
showers and that he sometimes needed help to put shirts on.  
The Board notes that the Veteran reported in October 2002 
that he was in traction twice a day for 15 to 30 minutes and 
that it was extremely difficult to do that on his own.  It is 
unclear how long the Veteran used traction, however, in VA 
annual screenings of September 2003 and September 2006, he 
was found to be independent and had no special requests or 
needs around the home.  When viewing his condition as a whole 
the need for assistance on occasion with putting a shirt on 
and his reports in October 2002 that it was difficult to use 
traction by himself do not alone support a finding that he 
needs the regular aid and attendance of another person.  
Taking into consideration his condition as a whole and his 
ability to ordinarily be able to dress and undress, keep 
himself clean and presentable, ability to feed himself, 
attend to the wants of nature, and the ability to protect 
himself from the dangers of his environment mitigates against 
finding that he needs the regular aid and attendance of 
another person.   
  
Finally, the highly probative VA examination reports indicate 
that the Veteran is able to leave his home unrestricted and 
therefore housebound benefits are not warranted.  Moreover, 
the Veteran does not have a disability rated at the 100 
percent level to warrant consideration of SMP based on the 
rating of a 100 percent and additional disability rated at 
the 60 percent level.  

Upon review of all of the evidence of record, there is no 
basis to establish entitlement to SMP for either A&A or 
housebound benefits.  The Veteran's claim is denied.

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present case, the Veteran's claim for nonservice-
connected pension benefits and SMP was received in August 
2002.  His claim for pension benefits was granted that same 
month.  He was denied entitlement to SMP.

The Veteran submitted his notice of disagreement (NOD) in 
October 2002 and perfected his appeal in July 2003.  He 
maintained that the examination report he submitted with his 
claim in August 2002 was sufficient to establish his 
entitlement to SMP.

The RO first wrote to the Veteran regarding what was required 
to substantiate his claim for SMP in October 2003.  He was 
informed of the evidence of record.  The letter also advised 
the Veteran of the information required from him to enable VA 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The letter also informed the Veteran of what was 
required to establish entitlement to nonservice-connected 
pension benefits.  It did not address SMP.

The Veteran responded in October 2003.  He reported all of 
his medical care was from VA and informed the RO of his 
hepatitis disorder for consideration in his claim.  

The RO again wrote to the Veteran in September 2004.  The 
letter noted that the Veteran had reported current employment 
in a VA treatment record and was asked to provide further 
information.  He was again informed of the evidence of 
record, what he was responsible for submitting and what VA 
would do to assist him.  The letter further informed the 
Veteran of the requirements to establish entitlement to SMP.  

The Veteran responded in September 2004.  He reported on his 
last employment.  

The Veteran was provided the notice required by the Court in 
Dingess in March 2006.  

The Veteran notified the RO of his receipt of SSA disability 
benefits in October 2006.  Those records were obtained.  

The Veteran's claim was re-adjudicated and denied in December 
2006.  He was issued a supplemental statement of the case 
(SSOC) that discussed the evidence added to the record and 
the basis for the continued denial of his claim.

The Board remanded the Veteran's case for additional 
development in August 2007.  The RO wrote to him and asked 
that he identify any additional source of medical evidence 
pertinent to his claim in September 2007.  The Veteran did 
not respond to the letter.

The Veteran's claim was re-adjudicated and denied in March 
2008.  He was issued a SSOC that discussed the evidence added 
to the record and the basis for the continued denial of his 
claim.

The Board remanded the Veteran's case for the RO to rate all 
of his disabilities in July 2008.  The RO wrote to him and 
asked that he identify any additional source of medical 
evidence pertinent to his claim in August 2008.  The Veteran 
did not respond to the letter.

Additional VA treatment records were obtained.  The Veteran 
was afforded several VA examinations.  His claim was re-
adjudicated and denied in October 2008.  He was issued a SSOC 
that discussed the evidence added to the record and the basis 
for the continued denial of his claim.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  A reasonable 
person would have known that they had to provide evidence to 
demonstrate a need for aid and attendance or of housebound 
status based on the letter from September 2004.  The specific 
examples provided in that letter informed him of how he could 
establish his entitlement to SMP.  

In addition, the Veteran had actual knowledge of what was 
required to substantiate his claim for SMP.  He initiated his 
claim in August 2002 with an A&A examination report.  He 
argued throughout his claim that the contents of that report 
supported his claim for SMP benefits.  He also informed the 
RO of his being diagnosed with additional disorders during 
the pendency of his claim in order to have them considered.  
The Veteran also advised that he was in receipt of SSA 
disability benefits.   

The Veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the notice letter in his case, as well as 
other correspondence, and he has submitted statements and 
identified evidence in support of his claim.  See Sanders, 
487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  VA records for the 
period from 1991 to 2008 have been associated with the claims 
folder.  Records from the SSA have also been obtained.  The 
Veteran has been afforded multiple VA examinations 
specifically to assess his status in this case.  The Veteran 
submitted his own private report.  He elected to not have a 
hearing in his case.   

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


